NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5097-16T3

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

TATYANA ROZENTULER,

        Defendant-Appellant.


              Submitted June 6, 2018 – Decided July 12, 2018

              Before Judges Alvarez and Nugent.

              On appeal from Superior Court of New Jersey,
              Law Division, Middlesex County, Municipal
              Appeal No. 9-2017.

              Tatyana Rozentuler, appellant pro se.

              Andrew C. Carey, Middlesex County Prosecutor,
              attorney for respondent (Joie D. Piderit,
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM

        Defendant Tatyana Rozentuler appeals from the June 23, 2017

Law Division conviction following a trial de novo on the municipal

court record.       See R. 7:13-1.      The charge she was convicted on was
the motor vehicle offense of following too closely,1 N.J.S.A.

39:4-89.2   The judge sentenced Rozentuler to payment of a $50 fine

and court costs of $33.     On July 13, 2017, he denied Rozentuler's

stay application.     We denied a similar motion on August 24, 2017.

We now affirm.

     On this appeal, Rozentuler presents the following points for

our consideration:

            I.   MIDDLESEX COUNTY SUPERIOR COURT ERRED ON
            IGNORING    THE    VERIFIABLE     MATHEMATICAL
            CALCULATIONS . . . WHICH WERE PROVIDED BY THE
            DEFENSE AS BEING BASED ON APPROXIMATIONS . . .
            IGNORING VIDEO EVIDENCE . . . AND CHOOSING
            INSTEAD TO BELIEVE THE QUESTIONABLE AND
            INCONSISTENT EYEWITNESS ACCOUNT . . . OF
            OFFICER VELEZ IN ORDER TO PROVE THE STATE'S
            CASE BEYOND THE REASONABLE DOUBT

            II. MIDDLESEX COUNTY SUPERIOR COURT ERRED ON
            ACCEPTING STATE'S ARGUMENTS WITHOUT RAISING
            QUESTIONS AS TO HOW THE DEFENDANT'S CAR ENDED
            UP TWO FEET BEHIND THE OFFICER'S CAR ON THE
            "STRAIGHT STRETCH OF THE ROAD" BEFORE THE
            POINT WHERE OFFICER VELEZ PULLED OVER TO LET
            MRS. ROZENTULER TO PASS

            III. COURT DID NOT ALLOW THE DEFENDANT TO
            REPRESENT   ALL   ARGUMENTS   BY   CONSTANTLY
            INTERRUPTING THE DEFENDANT AND MAKING REMARKS
            THROUGHOUT THE DEFENDANT'S TESTIMONY

            IV.   MIDDLESEX COUNTY SUPERIOR COURT RELIED ON
            THE   OPINION OF THE MUNICIPAL COURT WHEN

1
    Also known as "tailgating."
2
   Rozentuler was also found guilty of failure to produce her
driver's license, N.J.S.A. 39:3-29(a), but she does not appeal
that conviction.

                                   2                          A-5097-16T3
          DETERMINED [sic] THE CREDIBILITY OF THE
          WITNESS FOR TO THE STATE . . . HOWEVER THE
          MUNICIPAL COURT REPEATEDLY SHOWED PREJUDICE
          AGAINST THE DEFENDANT AND DOES NOT APPEAR TO
          BE IMPARTIAL TOWARD THE DEFENDANT

     Having reviewed the record in light of the applicable legal

standards, we find no merit in any of these arguments.

                                 I.

     Township of East Brunswick Officer David Velez testified that

on November 15, 2016, a rainy morning, at approximately 7:14 a.m.,

he was proceeding northbound on Jensen Road in an unmarked vehicle.

He looked in his rear view mirror and saw a vehicle within two to

three feet of his car.   It was so close he was unable to see either

the front license plate or the car's headlights.     He pulled over

for the vehicle to pass; after it did, he stopped the car and

issued the summons for tailgating.     Velez testified that a safe

distance between vehicles at twenty-five miles per hour is two and

one-half car lengths apart, whereas Rozentuler was only two to

three feet behind him.

     The only defense witness was Rozentuler's husband, who was

driving about 100 feet behind her when she was pulled over.         At

the point where he could see his wife's car in front of him, on a

curve, she was not tailgating.    In fact, defendant was stopped on

a straight stretch of road; again, her husband was at least 100

feet behind her.   The municipal court judge found both witnesses

                                  3                          A-5097-16T3
credible, and concluded that after the curve in the roadway, given

the distance he was traveling behind his wife——varying from 100

to   200   feet——he    would     have    been    unable     to     see   Rozentuler's

proximity to the police car.

                                         II.

      During     her   presentation      to    the    Law   Division,      Rozentuler

presented mathematical calculations in an attempt to undermine

Velez's testimony.         In response to this argument, the Law Division

judge stated the calculations were based on a false premise,

because    the    speeds    of   the    vehicles      involved      varied      and   her

formulations assumed a constant.              He ignored the argument, because

he did not believe that in "real life" the attack on the officer's

accuracy     of     perception         could     succeed      based        on     "rigid

determinations."            Instead,     he     relied      upon     the     officer's

perceptions while observing the car behind him in the rearview

mirror.     As the judge said, the officer pulled over because he

believed the conduct was dangerous.                  Given that he was found to

be credible by the municipal court judge, and based on the judge's

own review of the record, the officer's observations controlled

and warranted the conviction.

                                        III.

      Rozentuler asserts the Law Division judge erred because he

did not sufficiently question Velez's testimony.                         Neither the

                                          4                                      A-5097-16T3
Municipal Court judge nor the Law Division judge perceived there

to be such inaccuracies as to warrant an acquittal.

     Rozentuler also claims the Municipal Court judge constantly

interrupted her presentation and "favor[ed]" the State during the

proceeding.     This bias, she argues, is proven by a sequence of

events,   including    the   municipal   court's   slow   response    to

inquiries.     Therefore, she argues, the Law Division judge should

not have relied upon the Municipal Court judge's findings of

credibility.

     Since Rozentuler represented herself in the Law Division, as

she does on appeal, she is no doubt unaware she cannot raise new

arguments in this court not addressed by the trial court.      We have

nonetheless considered her points, not previously made, about the

alleged bias in the municipal court.      Based on our review of the

record, although Rozentuler obviously disagrees with the factual

findings, nothing that was said by either judge displays any bias

for the State or prejudice against defendant.

     As our Supreme Court has recently reiterated, at a trial de

novo, "the court makes its own findings of fact and conclusions

of law but defers to the municipal court's credibility findings."

State v. Robertson, 228 N.J. 138, 147 (2017).        Such deferral is

not cast in stone, but depends upon the Law Division judge giving

due, though "not necessarily controlling," regard to the Municipal

                                   5                           A-5097-16T3
Court judge's opportunity to view the witness's demeanor.    Id. at

148 (citing State v. Johnson, 42 N.J. 146, 157 (1964)).

     When we review the trial court's findings, we focus on whether

"sufficient credible evidence . . . in the record" justifies the

Law Division's findings.   Ibid. (quoting Johnson, 42 N.J. at 162).

We rarely "undertake to alter concurrent findings of facts and

credibility determinations made by two lower courts absent a very

obvious and exceptional showing of error."      Ibid. (citing State

v. Locurto, 157 N.J. 463, 474 (1999)).        In our view, the Law

Division's deferral to the credibility findings of the Municipal

Court judge was warranted, and, in any event, the Law Division

judge made independent credibility findings based on his review

of the record.   There is nothing in this record that raises a

doubt as to the fairness of the ultimate holding that defendant

violated the law with regard to tailgating.

     Affirmed.




                                 6                          A-5097-16T3